Detailed Action
This office action is for US application number 16/473,428 evaluates the claims as filed on April 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Lidgren, Truckai, Reiley, and Siegal teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the specification is objected to because it introduces new matter into the disclosure (Remarks p. 10), Examiner notes that the amendment filed December 17, 2021 introduced new matter in numerous places. The amendment filed April 13, 2022 does not appear to have removed the new matter added in the amendment filed December 17, 2021 and appears to additionally add new matter in numerous places.  Examiner suggests amending the specification to reflect the content of the original specification dated November 15, 2019.
With regards to Applicant’s argument that Figs. 1-6 and 10 have been amended to provide a fully support of the present invention as the terms of the figures are amended according to the claims (Remarks p. 10), Examiner notes that it is not necessary to have the claim limitations expressly written in the drawings or specification as Applicant appears to be intending. In making these amendments, it appears that Applicant has added new matter to both the drawings and the specification. For example, in Fig. 6, ‘111’ has been amended to ‘113’ on the left side; however, ‘111’ is the negative pressure supply device (¶50) and ‘113’ is the negative pressure introduction system (¶43) which includes the device and the first adjuster of claim 2. Additional issues are noted in the objections below and appears to show inconsistencies within the originally filed disclosure. Examiner suggests amending the drawings (and the specification) to reflect the content of the original drawings dated November 15, 2019 and selecting claim language that is not expressly the phrases that are inconsistently disclosed in the original specification such that the claim limitations can be clearly interpreted as supported based on the original disclosure.
With regards to Applicant’s argument that the “Examining Division” suggested amending “a negative pressure source” to “an aspiration source” (Remarks p. 11), Examiner notes that a review of the most recent office action, i.e. the final office action dated January 14, 2022, shows no such suggestion. Nonetheless, a source “drawing of something in, out, up, or through by or as if by suction” (https://www.merriam-webster.com/dictionary/aspiration) appears to be within the broadest reasonable interpretation of negative pressure source and appears reasonably supported in the claims. However, Applicant has provided amendments to the specification, drawings, and abstract that do not appear to be supported.
With regards to Applicant’s argument that claim 1 has been amended, based on support in paragraphs 52,and 72-74, to show a clearer technical difference between the present invention and Lidgren and Truckai (Remarks p. 11-13), Examiner notes that paragraphs 53, 72, and 73 are silent the support for the amended limitations. Paragraph 74 describes the operation when the system of embodiment 1 is turned on, i.e. not after operation as claimed, and paragraph 69 describes embodiment 1 as having the needle tube connected to the negative pressure pump; however, such an embodiment has not been shown. As an unshown species cannot be elected for prosecution as the features have not been shown and thus subject matter to be claimed would not be shown, the shown embodiment of Figs. 6 and 7 was elected by original presentation.  As detailed below in the rejections under 35 USC 112b, the amendments appear to be unclear and possibly unsupported by the original disclosure or drawn to a non-elected species.
With regards to Applicant’s argument that the combination of Lidgren and Truckai do not disclose the amended function of claim 1 lines 21-30 (Remarks p. 13-15), Examiner notes that, as noted on page 5 of the final office action dated January 14, 2022, the instant claims are all drawn to a product/system and not a method performing functions as appears to be argued. That is, further recitation of the intended/functional use of the claimed device does not differentiate from the cited art that discloses all the structural limitations of the claim per MPEP 2114(II). The disclosure and teachings of Truckai are clearly capable of performing the claimed functions as detailed in the rejections below. As the currently considered invention is drawn to a product, Examiner suggests that in order to limit the scope to the function as argued, Applicant may submit a continuation application with method claims.

Priority
Examiner notes that an English translation has been received of PCT/CN2017/115303 and is dated April 13, 2022 in the file wrapper (the corresponding non-English WO 2018/103742 is dated June 25, 2019 with similar figures in each).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/431,540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/431,540 fails to provide adequate support for “after the negative pressure system operates, the aspiration source introduces the negative pressure, and the controller compares a dynamic negative pressure value measured by the pressure sensor with a preset threshold; wherein after the comparison of the controller, the controller drives the pushing pump for bone cement injection when the dynamic negative pressure value is lower than the preset threshold; after the bone cement injection, the controller stops the bone cement injection when the dynamic negative pressure value exceeds a target value” of claim 1 lines 22-30.

Specification
The amendment filed December 17, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: each of the amendments to the specification, abstract, and drawings appear to add matter that was not originally disclosed and is thus new matter. Further, the amendment filed April 13, 2022 does not appear to have removed the new matter.  Examiner suggests amending the specification to reflect the content of the original specification dated November 15, 2019.
Applicant is required to cancel the new matter in the reply to this Office Action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 in Fig. 6.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figs. 6C-6E as described in the specification paragraph 62.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111" and "113" have both been used to designate negative pressure supply device in at least Figs. 2 and 6 and ¶s 43, 48, and 50.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both negative pressure supply device in ¶s 48 and 50 and an aspiration source in at least Figs. 2-5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “113” has been used to designate both negative pressure system in ¶s 43 and ¶50 and a negative pressure supply device in at least Figs. 2-5 and ¶s 43, 48, 50, 60, and 61.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both a bone cement introduction system in Figs. 1-6 and ¶s 44, 51, 57, 60, and 61 and a pushing pump in ¶52.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "121" and "122" have both been used to designate pushing pump in at least Figs. 1-6 and ¶s 44, 51, 52, 57, 60, and 61.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the aspiration source for outputting the negative pressure through the cavity” in claim 1 lines 8-10 or the aspiration source being connected to the hollow needle/negative pressure introduction device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bone cement implantation system in claim 1 lines 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to with regards to how “the aspiration source for outputting the negative pressure through the cavity” in lines 8-10 when the cavity is inside the negative pressure introduction device in line 4 and the “side” is “connected to an aspiration source for introducing a negative pressure” in lines 5-6 and such inconsistency does not appear to be supported by the original disclosure. That is, it appears that lines 4-10 are intended to broadly claim the negative pressure supply device 111 (per ¶48) shown in Figs. 6 and 7 to be a hollow needle 2111 and a tube 2112, where the first needle 2111 comprises first opening 2113 as described in paragraph 60. Figs. 6 and 7 appear to show a connection on the bottom-left end of needle 2111; however, the specification and figures appear to be silent as to what this connects. The unclear original claim 1 appears to make this even less clear. It appears that Applicant is using very broad terms to claim a simple system in an unclear manner using terms that appear to be redundant when the BRI is considered throughout the claim set. It appears that claim 1 lines 2-10 are intended to claim ‘a negative pressure system comprising a negative pressure introduction device; wherein the negative pressure introduction device comprises a cavity, a side connected to an aspiration source, and a first opening on an opposite side; wherein the aspiration source is for introducing a negative pressure and the first opening is for outputting the negative pressure;’ or, in more ordinary terms, ‘a negative pressure system comprising a hollow needle and an aspiration source; where the hollow needle has one end connected to the aspiration source and an opposite end having a first opening; wherein the aspiration source is for introducing a negative pressure and the first opening is for outputting the negative pressure;’; however, support for the aspiration source being connected to the hollow needle/negative pressure introduction device has not been identified. Therefore, Examiner is interpreting this as referring to ‘an aspiration source for introducing a negative pressure and the first opening for outputting the negative pressure, and suggests amending to clarify and identifying support for the amendment in the original disclosure.
Claim(s) 1 is/are unclear with regards to “after the negative pressure system operates, the aspiration source introduces the negative pressure” in lines 22-23 and how the aspiration source which is claimed to be part of the negative pressure system is providing a function if the claimed condition of “negative pressure system operates” is met. Applicant has identified paragraphs 53, and 72-74 as providing support for this amendment. However, paragraphs 53, 72, and 73 are silent the support for the amended limitations. Paragraph 74 describes the operation when the system of embodiment 1 is turned on, i.e. not after operation, and paragraph 69 described embodiment 1 as having the needle tube connected to the negative pressure pump; however, such an embodiment has not been shown and accordingly the shown embodiment of Figs. 6 and 7 was elected by original presentation.  Thus, this appears to be unclear and possibly unsupported by the original disclosure or drawn to a non-elected species. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 1 is/are unclear with regards to “after the bone cement injection, the controller stops” in lines 28-29 and if the condition claimed is after injection how it could be that the controller stops as it would seem that the controller is controlling the system and would need to issue a command or perform some action to cause the injection to stop in order for the condition of ‘after the bone cement injection” to be obtained. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai et al. (US 2007/0118144, hereinafter “Truckai”).
As to claim 1, Truckai discloses a negative pressure guided bone cement injection system (Figs. 13-16, ¶125) comprising: a negative pressure system (240, 242, Figs. 13 and 14A) comprising: a negative pressure introduction device (242) with a cavity inside (Fig. 13), wherein the negative pressure introduction device has a side connected to an aspiration source (240, Fig. 13) capable of use for introducing a negative pressure (¶114) and a first opening (Figs. 13 and 14A) located at the opposite side of the side connected to the aspiration source, the first opening capable of use for outputting the negative pressure (Figs. 13 and 14A); a pushing system (150, 110A) comprising a pushing pump (pump of 150 disclosed in ¶81, Fig. 13, ¶81) and a bone cement implantation system (110A), wherein the pushing pump is connected to the bone cement implantation system (Fig. 13) capable of use for pushing a bone cement material in the bone cement implantation system for delivery (¶81); a controller (125B, 286, 285, Fig. 13, ¶s 114, 116, 119) connected to the negative pressure system and the pushing system (Figs. 13 and 16, ¶125); and at least one sensor (280a, 280b, 280c, 288, light and temperature sensors of ¶127) disposed at any position of the negative pressure system (Fig. 16, ¶128) and electrically connected to the controller (Fig. 16) capable of use for sensing at least one environmental parameter (Fig. 16, ¶s 123 and 127) and sending the at least one environmental parameter to the controller (Figs. 13 and 16, ¶125); wherein the at least one sensor includes a pressure sensor (¶125 discloses the sensors measuring impedance that can be used to adjust or terminate the flow of bone cement, ¶117 discloses that controller 125B adjusts at least one cement delivery parameter, varying the pressure or pulsing cement flow, and altering cement viscosity that is calculated by the controller 125B from temperature and pressure signals; i.e. sensors that measure impedance and produce pressure signals are considered pressure sensors); wherein after the negative pressure system operates (¶s 119 and 123), the aspiration source introduces the negative pressure (¶s 119 and 125), and the controller compares a dynamic negative pressure value measured by the pressure sensor with a preset threshold (¶124); wherein after the comparison of the controller, the controller drives the pushing pump for bone cement injection when the dynamic negative pressure value is lower than the preset threshold (¶s 86, 116, 117, 119, 120, 124, and 125), after the bone cement injection, the controller stops the bone cement injection when the dynamic negative pressure value exceeds a target value (¶s 86, 116, 117, 119, 120, 124, and 125).
As to claim 2, Truckai discloses that the negative pressure system further comprises a first adjuster (125B, ¶119) connected to the aspiration source (Fig. 13) capable of use for adjusting a strength of the negative pressure of the aspiration source (¶119) and electrically connected to the controller (¶119) capable of use for adjusting the aspiration source by control of the controller (¶119). 
As to claim 3, Truckai discloses that the aspiration source is a suction pump or a medical negative pressure socket (¶114).
As to claim 4, Truckai discloses that the pushing system further comprises a second adjuster (150B, ¶81) electrically connected to the pushing pump and the controller (Fig. 13, ¶s 81 and 125), the second adjuster capable of being controlled by the controller and adjusting the pushing strength of the pushing pump on the bone cement material (Fig. 13, ¶81). 
As to claim 5, Truckai discloses that the first adjuster is a current regulator or a voltage regulator (¶87 disclosures adjusting power delivery).
As to claim 6, Truckai discloses that the at least one sensor is further disposed on the negative pressure system and the pushing system (Figs. 13 and 16) capable of use for sensing the at least one environmental parameter of the negative pressure system and the pushing system (¶s 123, 125, and 127) and sending the at least one environmental parameter to the controller to adjust and control the negative pressure system and the pushing system (¶s 123, 125, and 127). 
As to claim 7, Truckai discloses that the at least one environmental parameter is a viscosity of the bone cement material, a flow rate of the bone cement, a negative pressure in the negative pressure introduction device, a negative pressure in the negative pressure system or a negative pressure in a target region (Fig. 16, ¶s 123, 127, and 148). 
As to claim 8, Truckai discloses that the at least one sensor senses the at least one environmental parameter and sends the at least one environmental parameter to the controller (¶s 86, 116, 117, 119, 120, and 124) capable of use for calculating and generating an operation result that is considered by the controller capable of use for adjusting a strength of the negative pressure of the negative pressure system and/or the pumping strength of the pumping system (¶s 86, 116, 117, 119, 120, and 124). 
As to claim 9, Truckai discloses that the pumping system comprises a mixer (145) capable of adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36), and the mixer electrically connected to the controller (Fig. 13, ¶81) capable of adjusting the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system (¶114).
As to claim 10, Truckai discloses that the bone cement materials that adjusted by the mixer are selected from N, N-dimethyl-p-toluidine, hydroquinone, methyl methacrylate, calcium phosphate, calcium sulfate derivative, calcium oxide, calcium carbonate, calcium hydroxide, calcium magnesium phosphate, hydroxyapatite, calcium hydroxyapatite, calcium dihydrogen phosphate, calcium metaphosphate, phosphate derivative, dihydrate Calcium hydrogen phosphate, tricalcium phosphate, lactone polymer, amino acid polymer, anhydride polymer, orthoester polymer, acid anhydride imine copolymer, orthocarbonate polymer, polyhydroxyalkanoate, dioxane Hexone polymer, phosphate polymer, polylactic acid, mixed polylactic acid, polyglycolic acid, polylactic acid-glycolic acid, poly(L-lactic acid-lactic acid) copolymer, polylactic acid-polytrimethylene carbonate) Copolymer, polyhydroxybutyrate, polycaprolactone, polyvalerolactone, polybutyrolactone, polyacrylic acid, polycarboxylic acid, polyallylamine hydrochloride, polydiallyldimethyl chloride Ammonium, polyethyleneimine, polypropylene fumarate, polyvinyl alcohol, polyvinylpyrrolidone, polyethylene, polymethylester, carbon fiber, polyethylene glycol, polyethylene oxide, poly(2-ethyl-2-oxazole Porphyrin), polyethylene oxide polypropylene oxide block copolymer, polyethylene terephthalate polyamine, any one thereof or any combination thereof (¶8).
As to claim 14, Truckai discloses that the second adjuster device is a flow regulating valve (¶81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren et al. (US 2007/0161943, hereinafter “Lidgren”) in view of Truckai et al. (US 2007/0118144, hereinafter “Truckai”).
As to claims 1-10 and 14, Lidgren discloses a negative pressure guided bone cement injection system (Fig. 3) comprising: a negative pressure system (20, 26, 27, 25, 28, 29, 9, 24, 21, 23, 22, i.e. system on the right side of Fig. 3, Fig. 3) comprising: a negative pressure introduction device (20) with a cavity inside (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity), wherein the negative pressure introduction device has a side (lower-right side as shown in Fig. 3) connected to an aspiration source (9, 21, 24, 23, 22, ¶15) capable of use for introducing a negative pressure (Fig. 3, ¶s 23, 24, and 46) and a first opening (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity that has an opening at either end) located at an opposite side (upper-left side as shown in Fig. 3) of the side connected to the aspiration source (Fig. 3), the first opening capable of use for outputting the negative pressure (Fig. 3, ¶s 23, 24, and 46); a pushing system comprising a pushing pump (30, 31, 18, 32) and a bone cement implantation system (6, 7, 19, i.e. system on the left side of Fig. 3 connected to the pushing pump, Fig. 3), wherein the pushing pump is connected to the bone cement implantation system capable of use for pushing a bone cement material (3) in the bone cement implantation system for delivery (Fig. 3, ¶s 35 and 50). As to claim 2, Lidgren discloses that the negative pressure system further comprises a first adjuster (26, 27, 28, 29) connected to the aspiration source (Fig. 3) capable of use for adjusting a strength of the negative pressure of the aspiration source (¶s 29-33). As to claim 3, Lidgren discloses that the aspiration source is a suction pump or a medical negative pressure socket (Fig. 3, ¶15). As to claim 4, Lidgren discloses that the pushing system further comprises a second adjuster (32). As to claim 5, Lidgren discloses that the first adjuster is a flow regulating valve (Fig. 3, ¶s 29 and 37). As to claim 9, Lidgren discloses that the pumping system comprises a mixer (18, ¶36) adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36). As to claim 10, Lidgren discloses that the bone cement materials that adjusted by the mixer are selected from N, N-dimethyl-p-toluidine, hydroquinone, methyl methacrylate, calcium phosphate, calcium sulfate derivative, calcium oxide, calcium carbonate, calcium hydroxide, calcium magnesium phosphate, hydroxyapatite, calcium hydroxyapatite, calcium dihydrogen phosphate, calcium metaphosphate, phosphate derivative, dihydrate Calcium hydrogen phosphate, tricalcium phosphate, lactone polymer, amino acid polymer, anhydride polymer, orthoester polymer, acid anhydride imine copolymer, orthocarbonate polymer, polyhydroxyalkanoate, dioxane Hexone polymer, phosphate polymer, polylactic acid, mixed polylactic acid, polyglycolic acid, polylactic acid-glycolic acid, poly(L-lactic acid-lactic acid) copolymer, polylactic acid-polytrimethylene carbonate) Copolymer, polyhydroxybutyrate, polycaprolactone, polyvalerolactone, polybutyrolactone, polyacrylic acid, polycarboxylic acid, polyallylamine hydrochloride, polydiallyldimethyl chloride Ammonium, polyethyleneimine, polypropylene fumarate, polyvinyl alcohol, polyvinylpyrrolidone, polyethylene, polymethylester, carbon fiber, polyethylene glycol, polyethylene oxide, poly(2-ethyl-2-oxazole Porphyrin), polyethylene oxide polypropylene oxide block copolymer, polyethylene terephthalate polyamine, any one thereof or any combination thereof (¶s 40-44). As to claim 14, Lidgren discloses that the second adjuster device is a flow regulating valve (Fig. 3, ¶s 29 and 37).
Lidgren is silent to a controller connected to the negative pressure system and the pushing system; and at least one sensor disposed at any position of the negative pressure system and electrically connected to the controller for sensing at least one environmental parameter and sending the at least one environmental parameter to the controller; wherein the at least one sensor includes a pressure sensor; wherein after the negative pressure system operates, the aspiration source introduces the negative pressure, and the controller compares a dynamic negative pressure value measured by the pressure sensor with a preset threshold; wherein after the comparison of the controller, the controller drives the pushing pump for bone cement injection when the dynamic negative pressure value is lower than the preset threshold; after the bone cement injection, the controller stops the bone cement injection when the dynamic negative pressure value exceeds a target value. As to claim 2, Lidgren is silent to the negative pressure system further comprises the aspiration source electrically connected to the controller for adjusting the aspiration source by control of the controller. As to claim 4, Lidgren is silent to the pushing system further comprises the second adjuster electrically connected to the controller, the second adjuster configured for being controlled by the controller and adjusting the pushing strength of the pushing pump on the bone cement material. As to claim 6, Lidgren is silent to the at least one sensor is further disposed on the negative pressure system and the pushing system for sensing the at least one environmental parameter of the negative pressure system and the pushing system and sending the at least one environmental parameter to the controller system to adjust and control the negative pressure system and the pushing system. As to claim 7, Lidgren is silent to the at least one environmental parameter is a viscosity of the bone cement material, a flow rate of the bone cement, a density of the bone cement material, a bone density, a negative pressure in the negative pressure introduction device, a negative pressure in the negative pressure system or a negative pressure in a target region. As to claim 8, Lidgren is silent to the at least one sensor senses the at least one environmental parameter and sends the at least one environmental parameter to the controller for calculating and generating an operation result that is considered by the controller for adjusting a strength of the negative pressure of the negative pressure system and/or the pumping strength of the pumping system. As to claim 9, Lidgren is silent to the mixer electrically connected to the controller which adjusts the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system.
Truckai teaches a similar negative pressure guided bone cement injection system (Figs. 13-16, ¶125) comprising: a negative pressure system (240, 242, Figs. 13 and 14A) comprising: a negative pressure introduction device (242) with a cavity inside (Fig. 13), wherein the negative pressure introduction device has a side connected to an aspiration source (240, Fig. 13) capable of use for introducing a negative pressure (¶114) and a first opening (Figs. 13 and 14A) located at the opposite side of the side connected to the aspiration source, the first opening capable of use for outputting the negative pressure (Figs. 13 and 14A); a pushing system (150, 110A) comprising a pushing pump (pump of 150 disclosed in ¶81, Fig. 13, ¶81) and a bone cement implantation system (110A), wherein the pushing pump is connected to the bone cement implantation system (Fig. 13) capable of use for pushing a bone cement material in the bone cement implantation system for delivery (¶81); a controller (125B, 286, 285, Fig. 13, ¶s 114, 116, 119) connected to the negative pressure system and the pushing system (Figs. 13 and 16, ¶125); and at least one sensor (280a, 280b, 280c, 288, light and temperature sensors of ¶127) disposed at any position of the negative pressure system (Fig. 16, ¶128) and electrically connected to the controller (Fig. 16) capable of use for sensing at least one environmental parameter (Fig. 16, ¶s 123 and 127) and sending the at least one environmental parameter to the controller (Figs. 13 and 16, ¶125); wherein the at least one sensor includes a pressure sensor (¶125 discloses the sensors measuring impedance that can be used to adjust or terminate the flow of bone cement, ¶117 discloses that controller 125B adjusts at least one cement delivery parameter, varying the pressure or pulsing cement flow, and altering cement viscosity that is calculated by the controller 125B from temperature and pressure signals; i.e. sensors that measure impedance and produce pressure signals are considered pressure sensors); wherein after the negative pressure system operates (¶s 119 and 123), the aspiration source introduces the negative pressure (¶s 119 and 125), and the controller compares a dynamic negative pressure value measured by the pressure sensor with a preset threshold (¶124); wherein after the comparison of the controller, the controller drives the pushing pump for bone cement injection when the dynamic negative pressure value is lower than the preset threshold (¶s 86, 116, 117, 119, 120, 124, and 125), after the bone cement injection, the controller stops the bone cement injection when the dynamic negative pressure value exceeds a target value (¶s 86, 116, 117, 119, 120, 124, and 125). As to claim 2, Truckai teaches that the negative pressure system further comprises a first adjuster (125B, ¶119) connected to the aspiration source (Fig. 13) capable of use for adjusting a strength of the negative pressure of the aspiration source (¶119) and electrically connected to the controller (¶119) capable of use for adjusting the aspiration source by control of the controller (¶119). As to claim 4, Truckai teaches that the pushing system further comprises a second adjuster (150B, ¶81) electrically connected to the controller (Fig. 13, ¶81), the second adjuster capable of being controlled by the controller and adjusting the pushing strength of the pushing pump on the bone cement material (Fig. 13, ¶81). As to claim 6, Truckai teaches that the at least one sensor is further disposed on the negative pressure system and the pushing system (Figs. 13 and 16) capable of use for sensing the at least one environmental parameter of the negative pressure system and the pushing system (¶s 123, 125, and 127) and sending the at least one environmental parameter to the controller to adjust and control the negative pressure system and the pushing system (¶s 123, 125, and 127). As to claim 7, Truckai teaches that the at least one environmental parameter is a viscosity of the bone cement material, a flow rate of the bone cement, a negative pressure in the negative pressure introduction device, a negative pressure in the negative pressure system or a negative pressure in a target region (Fig. 16, ¶s 123, 127, and 148). As to claim 8, Truckai teaches that the at least one sensor senses the at least one environmental parameter and sends the at least one environmental parameter to the controller (¶s 86, 116, 117, 119, 120, and 124) capable of use for calculating and generating an operation result that is considered by the controller capable of use for adjusting a strength of the negative pressure of the negative pressure system and/or the pumping strength of the pumping system (¶s 86, 116, 117, 119, 120, and 124). As to claim 9, Truckai teaches that the pumping system comprises a mixer (145) capable of adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36), and the mixer electrically connected to the controller (Fig. 13, ¶81) capable of adjusting the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system (¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the negative pressure guided bone cement injection system as disclosed by Lidgren by adding the controller and at least one sensor device as taught by Truckai in order to control the flow of bone cement based upon sensor feedback (Truckai ¶125), monitor for retrograde cement flows that could leak through a fracture to contact nerves and/or the spinal cord (Truckai ¶123), and vary negative pressures in coordination with any bone cement inflow parameter (Truckai ¶119) based on the feedback from the at least one sensing device (Truckai ¶86). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren and Truckai in view of Reiley et al. (US 2001/0049531, hereinafter “Reiley”).
As to claim 11, the combination of Lidgren and Truckai discloses the invention of claim 1 as well as the negative pressure introduction devices is a first needle tube (20) comprising a first needle body (20, Fig. 3), wherein the first needle body has the opposite side with the first opening (Fig. 3) and the side connected to the negative pressure source (Fig. 3); wherein the bone cement implantation system is a second needle tube (19) comprising a second needle body (19, Fig. 3), wherein the second needle body has a second opening (Fig. 3), and a side opposite to the second opening (as defined) is connected to the pushing pump (Fig. 3).
The combination of Lidgren and Truckai is silent to the first needle tube comprising a first tube body connected to the first needle body, and the second needle tube comprising a second tube body connected to the second needle body.
Reiley teaches a similar injection system comprising (Figs. 12 and 5A-5Q): a negative pressure introduction device (86, Figs 4, ¶s 103 and 105) and a bone cement implantation system (94, ¶106), wherein the negative pressure introduction device is a first needle tube (72, 86, 50, ¶103) comprising a first needle body (86, 50, ¶103) and a first tube body (72) connected to the first needle body (Fig. 12), wherein the first needle body has an opposite side with a first opening (left side as shown in Fig. 12); wherein the bone cement implantation system (72, 94, Figs. 5M and 12, ¶106) is a second needle tube (72, 94) comprising a second needle body (94) and a second tube body (72) connected to the second needle body (Fig. 12), wherein the second needle body has a second opening (left side as shown in Fig. 12).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren and Truckai by adding a first tube body and a second tube body as taught by Reiley in order to provide a protective sheath (Reiley ¶99) and define a passage for instrument insertion (Reiley ¶s 95, 97, 103, 105, and 106), i.e. to permit instrument passage while protecting surrounding tissue from damage. 

Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren, Truckai, and Reiley in view of Siegal (US 2006/0036241).
As to claims 12, 13, and 15, the combination of Lidgren, Truckai, and Reiley discloses the invention of claim 11.
The combination of Lidgren, Truckai, and Reiley is silent to at least one set of trocars comprising: a first trocar comprises at least one first connecting portion, wherein the first trocar is sleeved on the first needle tube and an extending direction of the at least one first connecting portion forms a first indication angle with an opening direction of the first opening; a second trocar comprises at least one second connecting portion, wherein the second trocar is sleeved on the second needle tube and an extending direction of the at least one second connecting portion forms a second indication angle with an opening direction of the second opening; and at least one connector connected to the at least one first connecting portion and the at least one second connecting portion to restrict and fix the positions of the first needle tube and the second needle tube, and the first opening is adjusted to be disposed face to face with the second opening based on the first indication angle and the second indication angle. As to claim 13, the combination of Lidgren, Truckai, and Reiley is silent to the first opening and the second opening are an opening on one side or an opening on a bottom of a bent needle body. As to claim 15, the combination of Lidgren, Truckai, and Reiley is silent to the connector is integrally formed, sleeved on, or screwed with the at least one first connecting portion and the at least one second connecting portion.
Siegal teaches a similar injection system (Figs. 1-4) comprising an insertion trocar system (Figs. 1, 2, and 3B) comprising at least one set of trocars (Figs. 1, 2, and 3B) comprising: a first trocar (12, 24, Figs. 1, 2, and 3B, ¶77) comprising at least one first connecting portion (left 20, left 11, and left portion of 16 as shown in Fig. 2, Fig. 2), wherein the first trocar is sleeved on a first needle tube (solid line shown in Fig. 1, Fig. 1) and an extending direction of the at least one first connecting portion forms a first indication angle with an opening direction of the first opening (Figs. 1 and 2, ¶73); a second trocar (12, 24, Figs. 1, 2, and 3B, ¶77) comprises at least one second connecting portion (right 20, right 11, and right portion of 16 as shown in Fig. 2, Fig. 2), wherein the second trocar is sleeved on the second needle tube (solid line shown in Fig. 1, Fig. 1) and an extending direction of the at least one second connecting portion forms a second indication angle with an opening direction of the second opening (Figs. 1 and 2, ¶73); and at least one connector (central portion of 16 as shown in Fig. 2) connected to the at least one first connecting portion and the at least one second connecting portion (Fig. 2) capable of use to restrict and fix the positions of the first needle tube and the second needle tube (Fig. 2, ¶s 73 and 74), and a first opening is adjusted to be disposed face to face with the second opening based on the first indication angle and the second indication angle (Fig. 1). As to claim 13, Siegal teaches that the first opening and the second opening are an opening on one side (Fig. 1) or an opening on a bottom of a bent needle body (Fig. 3C, ¶72). As to claim 15, Siegal teaches that the connector is integrally formed, sleeved on, or screwed with the at least one first connecting portion and the at least one second connecting portion (as defined, Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren, Truckai, and Reiley by adding the trocar insertion system and angling the first and second openings as taught by Siegal in order to define a precise path along which other elements or devices can be advanced in a precise and repeatable manner for minimally invasive spinal surgery (Siegal ¶s 69, 70, and 78) to ensure that the beveled or curved distal ends are correctly oriented (Siegal ¶73). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775